DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18)  in the reply filed on 4/29/22 is acknowledged.

This application is in condition for allowance except for the presence of claims 19-30 directed to an invention non-elected without traverse.  Accordingly, claims 19-30 have been cancelled.


Allowable Subject Matter
4.	Claims 1-18 allowed.

The following is an examiner’s statement of reasons for allowance: An implant, the implant comprising a sheet of substrate material; having a first strand of material extending adjacent to a first side of the sheet of substrate material; a plurality of gripping strands extending proud of a second side of the sheet of substrate material, wherein each gripping strand of the plurality of gripping strands comprises one or more arms extending from a vertex in which the gripping strand is wrapped around the first strand of material extending on the first side of the sheet of substrate material; and a grid pattern stitched through the sheet of substrate material formed by a second strand of material and either the first strand or a third strand of material is novel over prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rocco 2022/0133465.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Suzette Gherbi whose telephone number is (571)272-4751.  The examiner can normally be reached on Monday-Friday 7:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 6, 2022